DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 07/12/2022, is acknowledged. New claims 51-66 are added, Claim 49 is  cancelled and Claims 20-39 were previously cancelled. Claims 1-19, 40-48 and 50-66 are currently pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 15 and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa et al.  (20140139912 A1).

Regarding claim 1, Osawa et al.  discloses (see Figs. 1-3) an optical device (50, optical member 1) comprising: 
a host substrate (2) fabricated from a first material , the first material being a dielectric material transparent in the Infrared range (see paragraph [0034]); and 
multiple elements (31) disposed on a first surface of the host substrate, the multiple elements spaced apart from each other on the first surface of the host substrate (31 are spaced apart by layer 32), each of the multiple elements fabricated from a second material having a refractive index greater than 4.5 (see paragraph [0019] discloses refractive index of 2 or more).

    PNG
    media_image1.png
    611
    776
    media_image1.png
    Greyscale

Regarding claim 13, Osawa et al.  further discloses (see Figs. 1-3) a thickness of the multiple elements disposed on the first surface is less than 1000 nanometers (paragraph [0028] discloses layer 31 200 to 310 nm thick).

Regarding claim 15, Osawa et al.  further discloses (see Figs. 1-3) a thickness of the multiple elements disposed on the first surface is less than one eighth of the free space wavelength to which the optical device is tuned to redirect inputted optical signals (paragraph [0028] discloses layer 31 is  200 to 310 nm thick which is less than inputted optical signal).

Regarding claim 47, Osawa et al.  discloses (see Figs. 1-3) an optical device (50) comprising: a first material has a refractive index of less than 1.5 (see column 5, line 58-67 discloses material sapphire, PET polyethylene for substrate 2 having refractive index less than 1.5 ).

Regarding claim 48, Osawa et al.  discloses (see Figs. 1-3) an optical device (50 the first material is a semiconductor material (see column 6, line 44-56  discloses silicone resin which is semiconductor  material).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 50 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Fan et al. (10725290 B2).

Regarding claims 50, Fan et al.  discloses Computer-readable storage hardware having instructions stored thereon (see column 51, line 7-12)  , the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: 
fabricate a host substrate from a first material, the first material being a dielectric material (see claim 2, geometric structure of dielectric constant of material); and 
disposing multiple elements (geometric shapes) on a first surface of the host substrate (as shown in Fig. 2A and 4A), the multiple elements spaced apart from each other on the first surface of the host substrate, each of the multiple elements fabricated from a second material having a refractive index greater than 4.5 (claims 1-18 discloses method steps that include steps of this claim. claim 14 indicates refractive index more than 2 for the second material that includes index range  of this claim which is greater than 4.5 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Osawa et al.  (20140139912 A1).

Regarding claim 2, Osawa et al.  discloses (see Figs. 1-3) an optical device as in claim 1 and does not teach the second material is a chalcogenide-based material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use chalcogenide-based material for second elements; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 3, Osawa et al.  further discloses (see Figs. 1-3) the first material is a Fluoride-based material (see paragraph [0034], fluorocarbon is fluoride based material).

Regarding claim 4-5, Osawa et al.  discloses (see Figs. 1-3) an optical device as in claim 1 and does not teach the second material includes a Lead Telluride (PbTe) and first material includes Calcium Flouride (CaF2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use material that includes Lead Telluride (PbTe) for second elements and first material includes Calcium Flouride (CaF2); since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 1, 6, 7-10, 19, 51-63 and 65-66  are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (9651718 B2) in view of Osawa et al.  (20140139912 A1).

Regarding claim 1, Chen et al.  discloses (see Figs. 1A-1B) an optical device (100) comprising: 
a host substrate (107) fabricated from a first material , the first material being a dielectric material transparent in the Infrared range (see column 7, line 33-45 discloses dielectric material for layers); and 
multiple elements (127, 125 as in Fig. 1B) disposed on a first surface of the host substrate (107), the multiple elements spaced apart from each other on the first surface of the host substrate (127 and 125 are spaced apart from each other on a surface of 107).
Chen et al. does not teach each of the multiple elements fabricated from a second material having a refractive index greater than 4.5.
Osawa et al. discloses each of the multiple elements formed of a second material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use second material with refractive index greater than 4.5 for second elements in order to optical signal having appropriate filtration at junction; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 6, Chen et al.  further discloses (see Figs. 1-3) the multiple elements (127 and 125) are fabricated from the second material (all 127 and 125 are fabricated from the second material)   include multiple different shaped element (127 small diameter and 125 larger diameter) disposed on the first surface of the host substrate (107) in accordance with a predefined pattern.

Regarding claim 7-10,  Chen et al. does not specifically teach a first type of structure as rectangular shape or combination of rectangular shaped structure or H-shaped structure or a cross-shaped structure.
Chen et al. discloses  (see Figs. 1-3)  the arbitrary-shaped periodic structure  may be a triangle, a circle, an ellipse, or combinations of different shapes from which one with the ordinary skill in the art would employ a rectangular shaped or an H shaped or a cross-shaped structure which would be obvious to one with the ordinary skill in the art to use a rectangular shaped or an H shaped or a cross-shaped structure for ease in manufacturing by providing simple structure.

Regarding claim 19, Chen et al. further discloses (see Figs. 1-4) a combination of the host substrate (107) and the multiple elements (125, 127) are operable to redirect an incident optical signal (111) received by the optical device in at least one different direction (113) with respect to a direction of the received incident optical signal (as shown in Fig. 1A each λ2 signal are directed at different angle than incident angle to focus).

Regarding claim 51, Chen et al. further discloses (see Figs. 1-4) the multiple elements (127, 125) include first elements disposed in a first element array and second elements disposed in a second element array (both elements forms arrays as in Fig. 1B)

Regarding claim 52, Chen et al. further discloses (see Figs. 1-4) the first elements in the first element array vary in shape (125, 127 having small circle and large circle); and 
wherein the second elements disposed in the second element array (all having large same size circle) are of a same shape (as shown in annotated Fig. 1B below having 1st array and 2nd array).

    PNG
    media_image2.png
    814
    575
    media_image2.png
    Greyscale



Regarding claim 53, Chen et al. further discloses (see Figs. 1-4) the multiple elements (125, 127) are patterned as a two-dimensional array on the first surface of the host substrate (107 as in Fig. 1A).

Regarding claim 54, Chen et al. further discloses (see Figs. 1-4) a first array ( 2nd array as shown in annotated Fig. 1B above) of the two- dimensional array of the multiple elements on the first surface of the host substrate (107 as in Fig. 1A having array of large circles as in 2nd array) includes a first sequence of first elements of a first type spaced apart from each other (at least two row having sequence of a large circle, a large circle, a small circle, a small circle) ; and
wherein a second array of the two-dimensional array of the multiple elements (1st array)  on the first surface of the host substrate includes a second sequence of second elements (at least two row having sequence  a large circle, a large circle, a small circle, a small circle)  including multiple elements of the first type (large circle) and multiple elements of a second type (small circle)  spaced apart from each other.

Regarding claim 55 and 59, Chen  et al.in view of Osawa et al. does not teach the multiple elements on the first surface of the host substrate includes a combination of H-shaped elements and/or rectangular-shaped elements and repeating pattern of different types of optical elements.
Chen et al. discloses  (see Figs. 1-3)  the arbitrary-shaped periodic structure  may be a triangle, a circle, an ellipse, or combinations of different shapes from which one with the ordinary skill in the art would employ a rectangular shaped or an H shaped structure which would be obvious to one with the ordinary skill in the art to use a rectangular shaped or an H shaped structure for directing an appropriate signal in a desired direction (see column 4  line 55-67).

Regarding claim 56, Chen et al. discloses  (see Figs. 1-3)  the arbitrary-shaped periodic structure  may be a triangle, a circle, an ellipse, or combinations of different shapes and the period of the periodic structures according to a guided mode resonance effect may be in the dimension of sub-wavelength  which suggest to one with the ordinary skill in the art that would employ a rectangular shaped or an H shaped structure with spacing in sub-wavelength (i.e. half-wavelength, quarter-wavelength or eighth-wavelength) which would be obvious to one with the ordinary skill in the art to use the period of the periodic structures may be in the dimension of sub-wavelength range for directing an appropriate signal in a desired direction  (see column 4  line 55-67).

Regarding claim 57-58, Chen et al. further discloses (see Figs. 1-4) a pattern of the multiple elements (125, 127) disposed on the first surface of the host substrate is operative to support a desired optical resonance of an optical signal incident to the optical device. (as disclosed at starting from column-4, line 55 to column-5, line 3).

Regarding claim 60, Chen et al. further discloses (see Figs. 1-4) the multiple elements (125, 127) disposed on the first surface of the host substrate are operative to phase shift a received optical signal to produce an output optical signal from the optical device. (Chen et al. states combination of structure causes  phase shift effect  at column-5, line 4-26).

Regarding claim 61-62, Chen  et al. in view of Osawa et al. does not teach the multiple elements disposed on the first surface of the host substrate are meta-atom structures supporting both electric dipole (ED) and magnetic dipole (MD) resonances which are independently tuned based on dimensions of the meta-atom structures. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form multiple element structure using  meta-atom structures  since it was known in the art since application specification recites “A conventional electromagnetic metasurface refers to a type of artificial sheet material having a sub-wavelength thickness. Metasurfaces can be either structured or unstructured with subwavelength-scaled patterns in the horizontal dimensions. In one conventional application, metasurfaces are slabs of subwavelength thickness containing subwavelength in-plane features (so-called meta-atoms) that are used to realize a desirable functionality by local modification of the interaction between the slab and incident electromagnetic fields. Due to the subwavelength thickness, this interaction can be well modeled by equivalent surface boundary conditions, dictated by the metasurface implementation”.

Regarding claim 63, Chen et al.  discloses (see Figs. 1-4) the multiple elements (127, 125) include multiple instances of a first structure fabricated from the secondU.S. Application No.: 16/624,054 Docket No.: UML17-05(2017-042-03 - M19763J) -9- material (125 in a bottom right corner is formed of second material), each instance of the first structure including a pair of dielectric resonators separated by an air gap and connected by a dielectric bar (supporting substrate forms bar between each 125 and 127 elements).

Regarding claim 65, Chen et al.  discloses (see Figs. 1-4)  the multiple elements (127, 125)  includes a first element and a second element, the first element affixed to a first region of the first surface, the second element affixed to a second region of the first surface, the second region disposed adjacent to the first region (array of 127 is adjacent to array of 125).

Regarding claim 66, Chen et al.  further discloses (see Figs. 1-4)  the second material is absent in a spacing between the first element and the second element (as indicated in Fig. 1B, element 131e illustrates second material is absent from between elements).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (9651718 B2) in view of Osawa et al.  (20140139912 A1) and further in view of Kosoburd et al. (5760871).

Regarding claim 64, Chen et al.  in view of Osawa et al. discloses the optical device as in claim 1 except the first surface of the host substrate is a curved surface.

Kosoburd et al. discloses (see Fig. 10A-10B) the first surface of the host substrate (112) is a curved surface and multiple elements (formed with layer 114) disposed on host surface (112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form multiple elements on a curved first surface of host surface as disclosed by Kosoburd et al. with the device of Chen et al. in view of Osawa et al. for the purpose of preventing aberration (column 16, line 18-23).


Claims 11, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Osawa et al.  (20140139912 A1) in view of Nishihara et al. (CN 1677525 A).

Regarding claim 11, Osawa et al.  discloses (see Figs. 1-3) an optical device as in claim 1 except a difference between the refractive index of the second material and the refractive index of the first material is greater than 3.1.
Nishihara et al. discloses the refractive index of the second material (which is between 3 and 5 (see page 142, line 32-42) and refractive index of the first material is in the range of 1.8-2.4 (see page 142, line 18-31) wherein largest difference of  the refractive index is 5-1.8=3.2 which is greater than 3.1
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use material that includes Lead Telluride (PbTe) for second elements to provide index of more than 4.5 and first material includes Calcium Flouride (CaF2) to provide index of refraction of less than2.4 and refractive index difference of 3.2; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 14, Osawa et al.  discloses (see Figs. 1-3) a thickness of the multiple elements is a less than a free space wavelength to which the optical device is tuned to redirect inputted optical signals.
Osawa et al. as shown in Fig. 2 having layer 4 which shields an ultraviolet wavelength region and a long-wavelength side of an infrared-wavelength region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form device without an additional layer of dielectric material since it discloses “the second dielectric multilayer 4 shields a region on an ultraviolet wavelength region and a long-wavelength side of an infrared-wavelength region” and, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136.USPQ 184.

Regarding claim 16, Osawa et al.  discloses (see Figs. 1-3) an optical device as in claim 1 except a combination of the host substrate and the multiple elements is operative to modulate a phase of an incident light to produce an output signal.
Nishihara et al. discloses a combination of the host substrate and the multiple elements modulates the phase of incident light (see. Page 130 discloses modulating light) to produce an output signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form amorphous layer on a medium (as disclosed by Nishihara et al. with the device of Osawa et al. for the purpose of producing amorphous layer.

Regarding claim 17-18, Nishihara et al.  discloses a combination of the host substrate and the multiple elements is operative to modulates an amplitude or a polarization of incident light (page 141, line 6-19)received by the optical device to produce an output optical signal. .

Claims 40-46  are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (9651718 B2) in view of Osawa et al.  (20140139912 A1), Nishihara et al. (CN 1677525 A), Kosoburd et al. (5760871).

Regarding claims 40-46, the structural limitations therein are the same as those recited in claims 1-19, 47-48 and 50-66, as rejected by Chen et al in view of Osawa et al., Kosoburd et al. and Nishihara et al. above.
Chen et al. in view of in view of Osawa et al., Kosoburd et al. and Nishihara et al. is silent to a method steps of receiving, producing and fabricating for forming the device as in claim 40-46.
However, one skilled in the art will recognize that forming the device of Chen et al. in view of in view of Osawa et al., Kosoburd et al. and Nishihara et al. will comprise Applicant’s recited steps of receiving, producing and fabricating.  Since only generic method steps and no specific method steps are claimed, the structure taught by Chen et al. in view of in view of Osawa et al., Kosoburd et al. and Nishihara et al.  meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Chen et al. in view of in view of Osawa et al., Kosoburd et al. and Nishihara et al. with the method of claims 40-46, since the method steps are obvious in light of the resultant structure.

Allowable Subject Matter
Claims 12 and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 12 and 63, although the prior art teaches examples of substrate with plurality of structure on substrate, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 12, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Argument.
Applicant’s arguments filed on 07/12/2022 with respect to claim(s) 1-19, 40-48 and 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to the applicant’s argument regarding refractive index greater than 4.5 , Osawa et al. discloses higher refractive index of 2 or more that includes 4.5 (see paragraph [0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                             July 30, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872